BILL OF COSTS

 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                No. 14-14-00878-CV

                                  Marco Kesson

                                        v.

                                     My Chao

    (No. 1053218 IN COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY)


  TYPE OF FEE        CHARGES        PAID/DUE           STATUS            PAID BY
     FILING           $175.00       11/03/2014        NOT PAID             ANT
STATEWIDE EFILING      $20.00       11/03/2014        NOT PAID             ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $195.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness
                                             my hand and the Seal of the COURT
                                             OF APPEALS for the Fourteenth District
                                             of Texas, April 24, 2015.